Exhibit 10.2

 

REAFFIRMATION AGREEMENT

This REAFFIRMATION AGREEMENT, dated as of October 19, 2017 (as amended or
otherwise modified from time to time, this “Agreement”), by and among TESSCO
TECHNOLOGIES INCORPORATED, a Delaware corporation (the “Parent”), each
Subsidiary of Parent party hereto (Parent and each such Subsidiary, collectively
the “Reaffirming Parties” and each, a “Reaffirming Party”), in favor of SUNTRUST
BANK, as administrative agent (in such capacity, together with its successors
and assigns in such capacity, the “Administrative Agent”), for the benefit of
Secured Parties.  All capitalized terms used in this Agreement and not otherwise
defined herein will have the respective meanings set forth in the Credit
Agreement (as hereinafter defined).

RECITALS:

WHEREAS, Parent is party to that certain Credit Agreement dated as of June 24,
2016, among Parent, the Subsidiaries of Parent party thereto as “Borrowers,” the
Lenders from time to time parties thereto, the Issuing Bank, and the
Administrative Agent, as amended by that certain First Amendment to Credit
Agreement dated as of July 17, 2017 (as the same may have been further amended,
restated, supplemented, or otherwise modified from time to time before the date
hereof, the “Original Credit Agreement”);

WHEREAS, Borrowers have requested an amendment and restatement of the Original
Credit Agreement to, among other things, (a) provide for an Aggregate Revolving
Commitment Amount of $75,000,000 and (b) include Eligible Inventory in the
Borrowing Base;

WHEREAS, concurrently herewith, the Original Credit Agreement is being amended
and restated in its entirety by that certain Amended and Restated Credit
Agreement dated as of the date hereof (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Administrative Agent, and the Lenders party thereto;

WHEREAS, pursuant to the terms and conditions of the Original Credit Agreement,
the Reaffirming Parties previously (a) entered into that certain Guaranty and
Security Agreement dated as of June 24, 2016 (as the same may have been amended,
restated, supplemented, or otherwise modified from time to time before the date
hereof, the “Original Guaranty and Security Agreement”) and (b) delivered
certain other Loan Documents to the Administrative Agent for the benefit of the
Secured Parties (the Original Guaranty and Security Agreement, together with
such other Loan Documents, collectively, the “Existing Loan Documents”);

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and/or indirect benefits as a result of the Credit Agreement’s becoming
effective and the consummation of the transactions contemplated thereby; and

WHEREAS, it is a condition precedent to effectiveness of the Credit Agreement
and the continued making of the financial accommodations of the Administrative
Agent and Lenders under the Credit Agreement that each Reaffirming Party enter
into this Agreement to acknowledge and agree that the Existing Loan Documents
(as amended by the Credit Agreement) and the liens and security interests
granted and issued thereunder continue to secure and guarantee the Obligations
under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. RULES OF INTERPRETATION.  The rules of interpretation contained in the Credit
Agreement shall apply to this Agreement.

 





--------------------------------------------------------------------------------

 



2. REAFFIRMATION.

 

2.1 Reaffirmation of Collateral Documents.  Each Reaffirming Party hereby (to
the extent such Reaffirming Party is a party to any Collateral Document
(including, without limitation, the Original Guaranty and Security Agreement)
(a) acknowledges and agrees the Liens granted to the Administrative Agent for
the benefit of the Secured Parties under the Collateral Documents are in full
force and effect, constitute valid and perfected Liens on the Collateral having
priority over all other Liens on the Collateral (except Permitted Liens) and are
enforceable in accordance with the terms of the applicable Collateral Documents,
and will continue to secure the Obligations, including the Obligations pursuant
to the Credit Agreement, (b) reaffirms all of its obligations owing to the
Administrative Agent and the Lenders under the Collateral Documents, and (c)
acknowledges and agrees that the Collateral Documents shall continue to
constitute a legal, valid and binding obligation of such Reaffirming Party,
enforceable in accordance with their terms.

 

2.1 Reaffirmation of Guaranty.  Each Reaffirming Party (other than the
Borrowers) hereby confirms and ratifies that all of its obligations as a
Guarantor shall continue in full force and effect for the benefit of the
Administrative Agent and the Secured Parties with respect to the Obligations
under the Loan Documents (as amended by the Credit Agreement).

 

2.2 Amendment.  On and after the date on which the Credit Agreement becomes
effective in accordance with the terms thereof:

 

(a) Each reference, whether direct or indirect, in the Original Guaranty and
Security Agreement to the “Credit Agreement” shall mean and be a reference to
the Credit Agreement (as may be further amended, amended and restated, modified
or supplemented and in effect from time to time).

(b) The definition of any term defined in the Original Guaranty and Security
Agreement by reference to the terms defined in the Original Credit Agreement
shall be amended to be defined by reference to the defined term in the Credit
Agreement (as may be further amended, amended and restated, modified or
supplemented and in effect from time to time).

3. Representations and Warranties.  In consideration of the execution and
delivery of this Agreement, each Reaffirming Party hereby represents and
warrants as follows:

 

3.1 The execution, delivery and performance by each Reaffirming Party of this
Agreement (a) are all within such Reaffirming Party’s organizational powers, (b)
have been duly authorized, (c) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
will be obtained or made in connection with the Credit Agreement, (d) will not
violate any Requirement of Law applicable to any Reaffirming Party or any of its
Subsidiaries, (e) will not violate or result in a default under any material
indenture or other material agreement or instrument binding upon any Reaffirming
Party or any of the Subsidiaries or its assets, or give rise to a right under
any such material indenture, agreement, or instrument (other than a Loan
Document) to require any payment to be made by any Reaffirming Party or any of
the Subsidiaries, and (f) will not result in the creation or imposition of any
Lien on any asset of any Reaffirming Party or any of the Subsidiaries, except
Liens created or permitted pursuant to the Loan Documents.

3.2 Each Reaffirming Party will receive direct and indirect benefits as a result
of the Credit Agreement becoming effective and the consummation of the
transactions contemplated thereby.

3.3 Each Reaffirming Party represents and warrants that all the representations
and warranties made by such Reaffirming Party in each of the Existing Loan
Documents are true and correct in all material respects on and as of the date
hereof, except that such representations and warranties (a) that relate solely
to an earlier date shall be true and correct in all material

2

--------------------------------------------------------------------------------

 



respects as of such earlier date and (b) shall be true and correct in all
respects to the extent they are qualified by a materiality standard.

4.  MISCELLANEOUS.

4.1 Collateral Document.  This Agreement is a Collateral Document executed
pursuant to the Credit Agreement.

 

4.2 Effectiveness.  This Agreement shall become effective on the date first set
forth above.

 

4.3 No Novation.  This Agreement shall not extinguish the obligations for the
payment of any amounts due under the Original Credit Agreement or discharge or
release the performance of any party or the priority of any security under the
Original Guaranty and Security Agreement.  Nothing herein contained or in the
Credit Agreement shall be construed as a substitution, novation, release or
discharge of (a) any of the Obligations outstanding under the Credit Agreement
or (b) any of the obligations outstanding under the Original Guaranty and
Security Agreement or instruments regarding the same, each of which shall remain
in full force and effect, except to any extent modified hereby or by Credit
Agreement.  All such security interests and Liens granted under the Original
Credit Agreement and the Original Guaranty and Security Agreement shall continue
in full force and effect as amended, supplemented or otherwise modified herein
or in the Credit Agreement.

 

4.4 Amendments and Waivers.  No amendment, modification, termination, or waiver
of any provision of this Agreement will be effective without the written
concurrence of each Reaffirming Party and the Administrative Agent.

 

4.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

4.6 Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4.7 Counterparts; Facsimile Signature.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute one and
the same instrument.  In the event that any signature is delivered by fax or
other electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf the signature is executed)
the same with the same force and effect as if such signature page were an
original thereof

 

[Continued on following page.]



 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

PARENT:

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Senior Vice President

 

 

 

 

 

 

 

BORROWERS:

 

 

 

 

TESSCO INCORPORATED,

a Delaware corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

TCPM, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 



 

--------------------------------------------------------------------------------

 



 

 

 

WIRELESS SOLUTIONS INCORPORATED,
a Maryland corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

 

TESSCO FINANCIAL CORPORATION,
a Delaware corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED,
a Delaware corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

 

TESSCO BUSINESS SERVICES, LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

SUNTRUST BANK

 

as the Administrative Agent, as the Issuing Bank, as

 

the Swingline Lender and as the Lender

 

 

 

 

By:

/s/ Christopher M Waterstreet

 

Name:

Christopher M Waterstreet

 

Title:

Director

 

 

 

--------------------------------------------------------------------------------